Manning J.:
The section under which the prisoner was indicted embraces two separate and distinct offenses (Comp. L. §5809; Stewart's Case, 4 Mich. 655) — one, which consists in having in possession a counterfeit bill, with intent to utter or pass the same as true, knowing it to be false, &c.; the other, in having it in possession, with intent to sell or otherwise dispose of it as a counterfeit bill, to be rendered current, or uttered or passed as true.
The Court erred in admitting the evidence' of Cicott. The having in possession, by the prisoner, the large amount of counterfeit bills, on the 12th of May, was not, in' itself, a crime, and if it had been, the prisoner was not on his trial for that offense. The evidence was calculated to prejudice the jury against the prisoner.
It would, in no circumstances, be admitted to prove the last count, on which the prisoner was convicted. Under the first count, it would have been admissible to show the scienter, after testimony had been given to prove that count, but not before. When it was objected to and admitted, no such testimony had been given; nor was any given afterwards. Neither was it admissible to corroborate Armstrong. It was not evidence of any fact proved by him, necessary to make out the offense charged in the last count, or any circumstance sworn to by Armstrong necessarily connected with it.
It must be certified to the Circuit Court there was error on the trial of the prisoner, in admitting the evidence of Cicott, and that a new trial be had.
The other Justices concurred.

New trial awarded.